DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the Information Disclosure Statement submitted by the applicant on 05/03/2019 has been considered.
The references cited in the PCT international search report by the International Search
Authority have been considered by the examiner.

Drawings
The drawings were received on 04/17/2019. These drawings are being considered by the examiner.

Claim Objections
Claims 4 and 13 are objected to because of the following informalities: "by" should read --to--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 are rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “vehicle type-specific”. The language as stated does not distinctly define what is meant by “vehicle type-specific” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “vehicle type-specific” will be interpreted as “a general vehicle, a bus, a truck, an emergency vehicle, a hybrid vehicle, or a motorcycle”.
Claims 1, 10, and 18 are rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “vehicle type identification”. The language as stated does not distinctly define what is meant by “vehicle type identification” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “vehicle type identification” will be interpreted as “a general vehicle, a bus, a truck, an emergency vehicle, a hybrid vehicle, or a motorcycle”.
Claims 2, 10, and 18 are rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “lane type”. The language as stated does not distinctly define what is meant by “lane type” or its essential quality, and does not clearly state 

Claims 3-9, 11-17, and 19-25 are included based on their dependencies.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitation “respective ones of the lane type indicators are associated with corresponding respective ones of the lanes of the roadway” is not further limiting and for the purpose of the rejection below will be interpreted as the same as claim 4.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 7-12, 16-20, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over MACHINO (US 20110264368 A1) in view of SAWADA (JP 2010033441 A).

Regarding CLAIM 1, as best understood, MACHINO teaches, presenting lane and vehicle type-specific traffic information on a map of a user interface of an electronic device (MACHINO: ¶[0023] Next, the details of the navigation unit 1 will be explained. The navigation unit 1 is comprised of a control unit 10, the disk drive unit 11, a map data storage unit 12, a GPS (Global Positioning System) receiver 13, a speed sensor 14, a gyro sensor 15, a road information receiver 16, a human-machine interface (abbreviated as an "HMI" from here on) unit 100, a map display unit 110, a map matching unit 120, a route searching unit 130, and a route guidance unit 140. ¶[0024] The control unit 10 is comprised of, for example, a microcomputer, and controls the whole of this navigation unit 1. The HMI unit 100, the map display unit 110, the map matching unit 120, the route searching unit 130, and the route guidance unit 140 are comprised of an application program which operates under the control of this microcomputer. ¶[0025] When the recording medium 11a, such as a DVD (Digital Versatile Disc) or a CD (Compact Disc), in which a map database including map data is stored is inserted thereinto, the disk drive unit 11 plays back a content recorded in the recording medium. The map data are defined by nodes, road links, etc., and include link information, such as intersection construction links, destination area data, car pool lane data, and road number data. The map data played back by this disk drive unit 11 are sent to the map data storage unit 12. ¶[0026] Car pool lane data include lane information (the position of a car pool lane in all lanes), information about the types of vehicles which can use the car pool lane (e.g., a general vehicle, a bus, a truck, an emergency vehicle, a hybrid vehicle, a motorcycle, and so on), information about the number of passengers which is required of the user to use the car pool lane, information about dates or days of the week on which vehicles can use the car pool lane, and a time zone in which vehicles can use the car pool lane, information about the toll fee of using the car pool lane, etc; [FIG. 5] a presenting lane and vehicle type-specific traffic information on a map of a user interface of an electronic device can be observed.), the map including a roadway having a plurality of adjacent lanes to carry vehicle traffic in a first direction (MACHINO: ¶[0009] on a basis of the car pool lane data included in the map data acquired by the map data acquiring means, the control unit automatically causes the display unit to display a detailed drawing showing lane information and the car pool lane in distinction from other lanes while enlarging the lane information and the car pool lane. ¶[0051] With the lane information 220, the position of the car pool lane within a plurality of lanes disposed on the road is displayed by the graphic of the HOV icon (a rhombus). In this case, a general purpose lane is expressed by an arrow. As a result, the user can know the total number of lanes and the position of the car pool lane (e.g., the how-manieth lane from the left side the car pool lane is). ¶[0052] The detailed FIG. 230 includes a map 232 showing the enlarged car pool lane in distinction from other lanes, as well as a name 231 of the next road link. The HOV icon 210 is added to the car pool lane. As a result, the user can recognize clearly that the car pool lane exists in the traveling direction; [FIG. 5] the map including a roadway having a plurality of adjacent lanes to carry vehicle traffic in a first direction can be observed.), the lane and vehicle type-specific traffic information determined based on lane type identification data (MACHINO: ¶[0026] Car pool lane data include lane information (the position of a car pool lane in all lanes), information about the types of vehicles which can use the car pool lane (e.g., a general vehicle, a bus, a truck, an emergency vehicle, a hybrid vehicle, a motorcycle, and so on), information about the number of passengers which is required of the user to use the car pool lane, information about dates or days of the week on which vehicles can use the car pool lane, and a time zone in which vehicles can use the car pool lane, information about the toll fee of using the car pool lane, etc.). MACHINO is silent as to, vehicle type identification data provided by vehicles traveling on the lanes of the roadway in the first direction.
However, in the same field of endeavor, SAWADA teaches, “The travel environment information acquisition device 5 detects an object in a wider range than the detection range of the stereo camera 3, and acquires various information such as road information, the presence / absence of an intersection, and traffic jam information. Specifically, the traveling environment information acquisition device 5 receives light and radio wave beacons from road incidental facilities and acquires various information such as traffic congestion information, weather information, and traffic regulation information for a specific area. Communicate with other vehicles around the vehicle (vehicle-to-vehicle communication), and exchange vehicle information such as vehicle type, vehicle position, vehicle speed, acceleration / deceleration state, brake operation state, blinker state, etc. It is configured as a device capable of acquiring a wide range of travel environment information by collecting information from a communication device, a positioning device such as a GPS, and a navigation device” (SAWADA: ¶[0016]), for the benefit of optimizing vehicle navigation.


Regarding CLAIM 2, as best understood, MACHINO in view of SAWADA remain as applied above to claim 1, and further, MACHINO also teaches, a first graphic including at least one of a first symbol, a first color or a first line thickness indicative of a first lane type represented by a first portion of the lane and vehicle type-specific traffic information; and a second graphic including at least one of a second symbol, a second color or a second line thickness indicative of a second lane type represented by a second portion of the lane and vehicle type-specific traffic information, the second lane type different from the first lane type (MACHINO: ¶[0053] As the HOV information 240, the name 241 of the car pool lane, the types 242 of vehicles which can use the car pool lane (e.g., a general vehicle, a bus, a truck, an emergency vehicle, a hybrid vehicle, a motorcycle, and so on), the number 243 of passengers which is required of the user to use the car pool lane, dates or days 244 of the week on which vehicles can use the car pool lane, and a time zone 244 in which vehicles can use the car pool lane, and the toll fee 245 of using the car pool lane are displayed. As a result, the user can know the details of the car pool lane; ¶[0057] The navigation apparatus can be further constructed in such a way as to change at least one of the color, the line type, or the shape of the graphic displayed according to, for example, an instruction from the remote control 3. In this case, the control unit 10 corresponds to a changing means of the present invention, and carries out a process of changing at least one of the color, the line type, or the shape of the graphic displayed according to an instruction from the remote control 3. [0058] In the above-mentioned example, the control unit 10 is constructed in such a way as to acquire map data including car pool lane data from the disk drive device 11 to which the storage medium 11a is mounted or the external memory 5. As an alternative, map data including car pool lane data can be distributed from an external road traffic data communications system, and the control unit can be constructed in such a way as to acquire the map data including the car pool lane data from the road information receiver 16 which has received the signal distributed from the road traffic data communications system.; [FIG. 5]  a first graphic including at least one of a first symbol, a first color or a first line thickness indicative of a first lane type represented by a first portion of the lane and vehicle type-specific traffic information; and a second graphic including at least one of a second symbol, a second color or a second line thickness indicative of a second lane type represented by a second portion of the lane and vehicle type-specific traffic information, the second lane type different from the first lane type can be observed.).

Regarding CLAIM 3, MACHINO in view of SAWADA remain as applied above to claim 1, and further, MACHINO also teaches, a first graphic including at least one of a first symbol, a first color or a first line thickness indicative of a first vehicle type represented by a first portion of the lane and vehicle type-specific traffic information; and a second graphic including at least one of a second symbol, a second color or a second line thickness indicative of a second vehicle type represented by a second portion of the lane and vehicle type-specific traffic information, the second vehicle type different from the first vehicle type (MACHINO: ¶[0053] As the HOV information 240, the name 241 of the car pool lane, the types 242 of vehicles which can use the car pool lane (e.g., a general vehicle, a bus, a truck, an emergency vehicle, a hybrid vehicle, a motorcycle, and so on), the number 243 of passengers which is required of the user to use the car pool lane, dates or days 244 of the week on which vehicles can use the car pool lane, and a time zone 244 in which vehicles can use the car pool lane, and the toll fee 245 of using the car pool lane are displayed. As a result, the user can know the details of the car pool lane; ¶[0057] The navigation apparatus can be further constructed in such a way as to change at least one of the color, the line type, or the shape of the graphic displayed according to, for example, an instruction from the remote control 3. In this case, the control unit 10 corresponds to a changing means of the present invention, and carries out a process of changing at least one of the color, the line type, or the shape of the graphic displayed according to an instruction from the remote control 3. [0058] In the above-mentioned example, the control unit 10 is constructed in such a way as to acquire map data including car pool lane data from the disk drive device 11 to which the storage medium 11a is mounted or the external memory 5. As an alternative, map data including car pool lane data can be distributed from an external road traffic data communications system, and the control unit can be constructed in such a way as to acquire the map data including the car pool lane data from the road information receiver 16 which has received the signal distributed from the road traffic data communications system.; [FIG. 5]  a first graphic including at least one of a first symbol, a first color or a first line thickness indicative of a first lane type represented by a first portion of the lane and vehicle type-specific traffic information; and a second graphic including at least one of a second symbol, a second color or a second line thickness indicative of a second lane type represented by a second portion of the lane and vehicle type-specific traffic information, the second lane type different from the first lane type can be observed.).

Regarding CLAIM 7, MACHINO in view of SAWADA remain as applied above to claim 1, and further, MACHINO also teaches the electronic device is an onboard navigation system of a vehicle (MACHINO: ¶[0023] Next, the details of the navigation unit 1 will be explained. The navigation unit 1 is comprised of a control unit 10, the disk drive unit 11, a map data storage unit 12, a GPS (Global Positioning System) receiver 13, a speed sensor 14, a gyro sensor 15, a road information receiver 16, a human-machine interface (abbreviated as an "HMI" from here on) unit 100, a map display unit 110, a map matching unit 120, a route searching unit 130, and a route guidance unit 140. ¶[0024] The control unit 10 is comprised of, for example, a microcomputer, and controls the whole of this navigation unit 1. The HMI unit 100, the map display unit 110, the map matching unit 120, the route searching unit 130, and the route guidance unit 140 are comprised of an application program which operates under the control of this microcomputer. ¶[0025] When the recording medium 11a, such as a DVD (Digital Versatile Disc) or a CD (Compact Disc), in which a map database including map data is stored is inserted thereinto, the disk drive unit 11 plays back a content recorded in the recording medium. The map data are defined by nodes, road links, etc., and include link information, such as intersection construction links, destination area data, car pool lane data, and road number data. The map data played back by this disk drive unit 11 are sent to the map data storage unit 12. ¶[0026] Car pool lane data include lane information (the position of a car pool lane in all lanes), information about the types of vehicles which can use the car pool lane (e.g., a general vehicle, a bus, a truck, an emergency vehicle, a hybrid vehicle, a motorcycle, and so on), information about the number of passengers which is required of the user to use the car pool lane, information about dates or days of the week on which vehicles can use the car pool lane, and a time zone in which vehicles can use the car pool lane, information about the toll fee of using the car pool lane, etc; [FIG. 5] the electronic device is an onboard navigation system of a vehicle can be observed.).

Regarding CLAIM 8, MACHINO in view of SAWADA remain as applied above to claim 1, and further, MACHINO also teaches the electronic device is a mobile device (MACHINO: ¶[0028] The GPS receiver 13 detects the current position of the vehicle on the basis of GPS signals from GPS satellites which are received via an antenna. Current position data showing the current position of the vehicle detected by this GPS receiver 13 are sent to the control unit 10. The speed sensor 14 detects the traveling speed of the vehicle on the basis of an external signal sent thereto from the vehicle in which this navigation apparatus is mounted. Speed data showing the traveling speed of the vehicle detected by this speed sensor 14 are sent to the control unit 10.).

Regarding CLAIM 9, MACHINO in view of SAWADA remain as applied above to claim 1, and further, MACHINO also teaches, presenting a route on the map of the user interface (MACHINO: ¶[0017] FIG. 1 is a block diagram showing the structure of a navigation apparatus in accordance with Embodiment 1 of the present invention. This navigation apparatus is comprised of a navigation unit 1, a monitor 2 for map display, a remote controller (abbreviated as a "remote control" from here on) 3, an audio speaker 4, and an external memory 5. ¶[0018] The navigation unit 1 forms the heart of the navigation apparatus, and carries out processes, such as a map display, a route search, a route display, and a route guidance. Especially, an output of information about a car pool lane (a display and an output by voice), which is a feature of the present invention, is also performed though control by this navigation unit 1. The details of this navigation unit 1 will be mentioned below.), the route generated based on at least one of a vehicle type (MACHINO: ¶[0053] As the HOV information 240, the name 241 of the car pool lane, the types 242 of vehicles which can use the car pool lane (e.g., a general vehicle, a bus, a truck, an emergency vehicle, a hybrid vehicle, a motorcycle, and so on), the number 243 of passengers which is required of the user to use the car pool lane, dates or days 244 of the week on which vehicles can use the car pool lane, and a time zone 244 in which vehicles can use the car pool lane, and the toll fee 245 of using the car pool lane are displayed. As a result, the user can know the details of the car pool lane., ¶[0043] When, in above-mentioned step ST16, judging that a car pool lane (HOV) is included in the route, the navigation apparatus then shows a telop for making the user select whether or not the user can use the car pool lane (HOV) (step ST17).]) of a vehicle or a lane type (MACHINO: ¶[0034] Under the control of the control unit 10, the route searching unit 130 searches for a recommended route from the current position of the vehicle to the destination which the user has set up by using the remote control 3 according to search conditions which the user has set up by using the remote control 3. This route searching unit 130 can perform both a search for a route which enables use of car pool lanes and a search for a route which disables use of car pool lanes. ¶[0035] Irrespective of whether the vehicle travels along the recommended route acquired through the route search performed by the route searching unit 130, the route guidance unit 140 generates a route guidance figure and a voice guidance message including the information about a car pool lane as the vehicle travels. The route guidance figure is displayed on the monitor 2, and the voice guidance message is outputted from the audio speaker 4.) for travel of the vehicle, and further based on the lane and vehicle type-specific traffic information (MACHINO: ¶[0034] Under the control of the control unit 10, the route searching unit 130 searches for a recommended route from the current position of the vehicle to the destination which the user has set up by using the remote control 3 according to search conditions which the user has set up by using the remote control 3. This route searching unit 130 can perform both a search for a route which enables use of car pool lanes and a search for a route which disables use of car pool lanes. ¶[0035] Irrespective of whether the vehicle travels along the recommended route acquired through the route search performed by the route searching unit 130, the route guidance unit 140 generates a route guidance figure and a voice guidance message including the information about a car pool lane as the vehicle travels. The route guidance figure is displayed on the monitor 2, and the voice guidance message is outputted from the audio speaker 4; ¶[0043] When, in above-mentioned step ST16, judging that a car pool lane (HOV) is included in the route, the navigation apparatus then shows a telop for making the user select whether or not the user can use the car pool lane (HOV) (step ST17); ¶[0053] As the HOV information 240, the name 241 of the car pool lane, the types 242 of vehicles which can use the car pool lane (e.g., a general vehicle, a bus, a truck, an emergency vehicle, a hybrid vehicle, a motorcycle, and so on), the number 243 of passengers which is required of the user to use the car pool lane, dates or days 244 of the week on which vehicles can use the car pool lane, and a time zone 244 in which vehicles can use the car pool lane, and the toll fee 245 of using the car pool lane are displayed. As a result, the user can know the details of the car pool lane.).

Regarding CLAIM 10, as best understood, MACHINO teaches, a user interface to present lane and vehicle type-specific traffic information on a map (MACHINO: ¶[0023] Next, the details of the navigation unit 1 will be explained. The navigation unit 1 is comprised of a control unit 10, the disk drive unit 11, a map data storage unit 12, a GPS (Global Positioning System) receiver 13, a speed sensor 14, a gyro sensor 15, a road information receiver 16, a human-machine interface (abbreviated as an "HMI" from here on) unit 100, a map display unit 110, a map matching unit 120, a route searching unit 130, and a route guidance unit 140. ¶[0024] The control unit 10 is comprised of, for example, a microcomputer, and controls the whole of this navigation unit 1. The HMI unit 100, the map display unit 110, the map matching unit 120, the route searching unit 130, and the route guidance unit 140 are comprised of an application program which operates under the control of this microcomputer. ¶[0025] When the recording medium 11a, such as a DVD (Digital Versatile Disc) or a CD (Compact Disc), in which a map database including map data is stored is inserted thereinto, the disk drive unit 11 plays back a content recorded in the recording medium. The map data are defined by nodes, road links, etc., and include link information, such as intersection construction links, destination area data, car pool lane data, and road number data. The map data played back by this disk drive unit 11 are sent to the map data storage unit 12. ¶[0026] Car pool lane data include lane information (the position of a car pool lane in all lanes), information about the types of vehicles which can use the car pool lane (e.g., a general vehicle, a bus, a truck, an emergency vehicle, a hybrid vehicle, a motorcycle, and so on), information about the number of passengers which is required of the user to use the car pool lane, information about dates or days of the week on which vehicles can use the car pool lane, and a time zone in which vehicles can use the car pool lane, information about the toll fee of using the car pool lane, etc; [FIG. 5] a presenting lane and vehicle type-specific traffic information on a map of a user interface of an electronic device can be observed.), the map including a roadway having a plurality of adjacent lanes to carry vehicle traffic in a first direction (MACHINO: ¶[0009] on a basis of the car pool lane data included in the map data acquired by the map data acquiring means, the control unit automatically causes the display unit to display a detailed drawing showing lane information and the car pool lane in distinction from other lanes while enlarging the lane information and the car pool lane; ¶[0051] With the lane information 220, the position of the car pool lane within a plurality of lanes disposed on the road is displayed by the graphic of the HOV icon (a rhombus). In this case, a general purpose lane is expressed by an arrow. As a result, the user can know the total number of lanes and the position of the car pool lane (e.g., the how-manieth lane from the left side the car pool lane is). ¶[0052] The detailed FIG. 230 includes a map 232 showing the enlarged car pool lane in distinction from other lanes, as well as a name 231 of the next road link. The HOV icon 210 is added to the car pool lane. As a result, the user can recognize clearly that the car pool lane exists in the traveling direction; [FIG. 5] the map including a roadway having a plurality of adjacent lanes to carry vehicle traffic in a first direction can be observed.), the lane and vehicle type-specific traffic information determined based on lane type identification data (MACHINO: ¶[0026] Car pool lane data include lane information (the position of a car pool lane in all lanes), information about the types of vehicles which can use the car pool lane (e.g., a general vehicle, a bus, a truck, an emergency vehicle, a hybrid vehicle, a motorcycle, and so on), information about the number of passengers which is required of the user to use the car pool lane, information about dates or days of the week on which vehicles can use the car pool lane, and a time zone in which vehicles can use the car pool lane, information about the toll fee of using the car pool lane, etc.). MACHINO is silent as to, vehicle type identification data provided by vehicles traveling on the lanes of the roadway in the first direction.
However, in the same field of endeavor, SAWADA teaches, “The travel environment information acquisition device 5 detects an object in a wider range than the detection range of the stereo camera 3, and acquires various information such as road information, the presence / absence of an intersection, and traffic jam information. Specifically, the traveling environment information acquisition device 5 receives light and radio wave beacons from road incidental facilities and acquires various information such as traffic congestion information, weather information, and traffic regulation information for a specific area. Communicate with other vehicles around the vehicle (vehicle-to-vehicle communication), and exchange vehicle information such as vehicle type, vehicle position, vehicle speed, acceleration / deceleration state, brake operation state, blinker state, etc. It is configured as a device capable of acquiring a wide range of travel environment information by collecting information from a communication device, a positioning device such as a GPS, and a navigation device” (SAWADA: ¶[0016]), for the benefit of optimizing vehicle navigation.


Regarding CLAIM 11, MACHINO in view of SAWADA remain as applied above to claim 10, and further, MACHINO also teaches, a first graphic including at least one of a first symbol, a first color or a first line thickness indicative of a first lane type represented by a first portion of the lane and vehicle type-specific traffic information; and a second graphic including at least one of a second symbol, a second color or a second line thickness indicative of a second lane type represented by a second portion of the lane and vehicle type-specific traffic information, the second lane type different from the first lane type (MACHINO: ¶[0053] As the HOV information 240, the name 241 of the car pool lane, the types 242 of vehicles which can use the car pool lane (e.g., a general vehicle, a bus, a truck, an emergency vehicle, a hybrid vehicle, a motorcycle, and so on), the number 243 of passengers which is required of the user to use the car pool lane, dates or days 244 of the week on which vehicles can use the car pool lane, and a time zone 244 in which vehicles can use the car pool lane, and the toll fee 245 of using the car pool lane are displayed. As a result, the user can know the details of the car pool lane. ¶[0057] The navigation apparatus can be further constructed in such a way as to change at least one of the color, the line type, or the shape of the graphic displayed according to, for example, an instruction from the remote control 3. In this case, the control unit 10 corresponds to a changing means of the present invention, and carries out a process of changing at least one of the color, the line type, or the shape of the graphic displayed according to an instruction from the remote control 3; [FIG. 5]  a first graphic including at least one of a first symbol, a first color or a first line thickness indicative of a first lane type represented by a first portion of the lane and vehicle type-specific traffic information; and a second graphic including at least one of a second symbol, a second color or a second line thickness indicative of a second lane type represented by a second portion of the lane and vehicle type-specific traffic information, the second lane type different from the first lane type can be observed.).

Regarding CLAIM 12, MACHINO in view of SAWADA remain as applied above to claim 10, and further, MACHINO also teaches, a first graphic including at least one of a first symbol, a first color or a first line thickness indicative of a first vehicle type represented by a first portion of the lane and vehicle type-specific traffic information; and a second graphic including at least one of a second symbol, a second color or a second line thickness indicative of a second vehicle type represented by a second portion of the lane and vehicle type-specific traffic information, the second vehicle type different from the first vehicle type (MACHINO: ¶[0053] As the HOV information 240, the name 241 of the car pool lane, the types 242 of vehicles which can use the car pool lane (e.g., a general vehicle, a bus, a truck, an emergency vehicle, a hybrid vehicle, a motorcycle, and so on), the number 243 of passengers which is required of the user to use the car pool lane, dates or days 244 of the week on which vehicles can use the car pool lane, and a time zone 244 in which vehicles can use the car pool lane, and the toll fee 245 of using the car pool lane are displayed. As a result, the user can know the details of the car pool lane. ¶[0057] The navigation apparatus can be further constructed in such a way as to change at least one of the color, the line type, or the shape of the graphic displayed according to, for example, an instruction from the remote control 3. In this case, the control unit 10 corresponds to a changing means of the present invention, and carries out a process of changing at least one of the color, the line type, or the shape of the graphic displayed according to an instruction from the remote control 3; [FIG. 5]  a first graphic including at least one of a first symbol, a first color or a first line thickness indicative of a first lane type represented by a first portion of the lane and vehicle type-specific traffic information; and a second graphic including at least one of a second symbol, a second color or a second line thickness indicative of a second lane type represented by a second portion of the lane and vehicle type-specific traffic information, the second lane type different from the first lane type can be observed.).

Regarding CLAIM 16, MACHINO in view of SAWADA remain as applied above to claim 10, and further, MACHINO also teaches, the electronic device is an onboard navigation system of a vehicle (MACHINO: ¶[0023] Next, the details of the navigation unit 1 will be explained. The navigation unit 1 is comprised of a control unit 10, the disk drive unit 11, a map data storage unit 12, a GPS (Global Positioning System) receiver 13, a speed sensor 14, a gyro sensor 15, a road information receiver 16, a human-machine interface (abbreviated as an "HMI" from here on) unit 100, a map display unit 110, a map matching unit 120, a route searching unit 130, and a route guidance unit 140. ¶[0024] The control unit 10 is comprised of, for example, a microcomputer, and controls the whole of this navigation unit 1. The HMI unit 100, the map display unit 110, the map matching unit 120, the route searching unit 130, and the route guidance unit 140 are comprised of an application program which operates under the control of this microcomputer. ¶[0025] When the recording medium 11a, such as a DVD (Digital Versatile Disc) or a CD (Compact Disc), in which a map database including map data is stored is inserted thereinto, the disk drive unit 11 plays back a content recorded in the recording medium. The map data are defined by nodes, road links, etc., and include link information, such as intersection construction links, destination area data, car pool lane data, and road number data. The map data played back by this disk drive unit 11 are sent to the map data storage unit 12. ¶[0026] Car pool lane data include lane information (the position of a car pool lane in all lanes), information about the types of vehicles which can use the car pool lane (e.g., a general vehicle, a bus, a truck, an emergency vehicle, a hybrid vehicle, a motorcycle, and so on), information about the number of passengers which is required of the user to use the car pool lane, information about dates or days of the week on which vehicles can use the car pool lane, and a time zone in which vehicles can use the car pool lane, information about the toll fee of using the car pool lane, etc; [FIG. 5] the electronic device is an onboard navigation system of a vehicle can be observed; ¶[0028] The GPS receiver 13 detects the current position of the vehicle on the basis of GPS signals from GPS satellites which are received via an antenna. Current position data showing the current position of the vehicle detected by this GPS receiver 13 are sent to the control unit 10. The speed sensor 14 detects the traveling speed of the vehicle on the basis of an external signal sent thereto from the vehicle in which this navigation apparatus is mounted. Speed data showing the traveling speed of the vehicle detected by this speed sensor 14 are sent to the control unit 10.).

Regarding CLAIM 17, MACHINO in view of SAWADA remain as applied above to claim 10, and further, MACHINO also teaches, presenting a route on the map of the user interface (MACHINO: ¶[0017] FIG. 1 is a block diagram showing the structure of a navigation apparatus in accordance with Embodiment 1 of the present invention. This navigation apparatus is comprised of a navigation unit 1, a monitor 2 for map display, a remote controller (abbreviated as a "remote control" from here on) 3, an audio speaker 4, and an external memory 5. ¶[0018] The navigation unit 1 forms the heart of the navigation apparatus, and carries out processes, such as a map display, a route search, a route display, and a route guidance. Especially, an output of information about a car pool lane (a display and an output by voice), which is a feature of the present invention, is also performed though control by this navigation unit 1. The details of this navigation unit 1 will be mentioned below.), the route generated based on at least one of a vehicle type (MACHINO: ¶[0053] As the HOV information 240, the name 241 of the car pool lane, the types 242 of vehicles which can use the car pool lane (e.g., a general vehicle, a bus, a truck, an emergency vehicle, a hybrid vehicle, a motorcycle, and so on), the number 243 of passengers which is required of the user to use the car pool lane, dates or days 244 of the week on which vehicles can use the car pool lane, and a time zone 244 in which vehicles can use the car pool lane, and the toll fee 245 of using the car pool lane are displayed. As a result, the user can know the details of the car pool lane., ¶[0043] When, in above-mentioned step ST16, judging that a car pool lane (HOV) is included in the route, the navigation apparatus then shows a telop for making the user select whether or not the user can use the car pool lane (HOV) (step ST17).]) of a vehicle or a lane type (MACHINO: ¶[0034] Under the control of the control unit 10, the route searching unit 130 searches for a recommended route from the current position of the vehicle to the destination which the user has set up by using the remote control 3 according to search conditions which the user has set up by using the remote control 3. This route searching unit 130 can perform both a search for a route which enables use of car pool lanes and a search for a route which disables use of car pool lanes. ¶[0035] Irrespective of whether the vehicle travels along the recommended route acquired through the route search performed by the route searching unit 130, the route guidance unit 140 generates a route guidance figure and a voice guidance message including the information about a car pool lane as the vehicle travels. The route guidance figure is displayed on the monitor 2, and the voice guidance message is outputted from the audio speaker 4.) for travel of the vehicle, and further based on the lane and vehicle type-specific traffic information (MACHINO: ¶[0034] Under the control of the control unit 10, the route searching unit 130 searches for a recommended route from the current position of the vehicle to the destination which the user has set up by using the remote control 3 according to search conditions which the user has set up by using the remote control 3. This route searching unit 130 can perform both a search for a route which enables use of car pool lanes and a search for a route which disables use of car pool lanes. ¶[0035] Irrespective of whether the vehicle travels along the recommended route acquired through the route search performed by the route searching unit 130, the route guidance unit 140 generates a route guidance figure and a voice guidance message including the information about a car pool lane as the vehicle travels. The route guidance figure is displayed on the monitor 2, and the voice guidance message is outputted from the audio speaker 4; ¶[0043] When, in above-mentioned step ST16, judging that a car pool lane (HOV) is included in the route, the navigation apparatus then shows a telop for making the user select whether or not the user can use the car pool lane (HOV) (step ST17); ¶[0053] As the HOV information 240, the name 241 of the car pool lane, the types 242 of vehicles which can use the car pool lane (e.g., a general vehicle, a bus, a truck, an emergency vehicle, a hybrid vehicle, a motorcycle, and so on), the number 243 of passengers which is required of the user to use the car pool lane, dates or days 244 of the week on which vehicles can use the car pool lane, and a time zone 244 in which vehicles can use the car pool lane, and the toll fee 245 of using the car pool lane are displayed. As a result, the user can know the details of the car pool lane.).

Regarding CLAIM 18, as best understood, MACHINO teaches, present lane and vehicle type-specific traffic information on a map of an electronic device (MACHINO: ¶[0023] Next, the details of the navigation unit 1 will be explained. The navigation unit 1 is comprised of a control unit 10, the disk drive unit 11, a map data storage unit 12, a GPS (Global Positioning System) receiver 13, a speed sensor 14, a gyro sensor 15, a road information receiver 16, a human-machine interface (abbreviated as an "HMI" from here on) unit 100, a map display unit 110, a map matching unit 120, a route searching unit 130, and a route guidance unit 140. ¶[0024] The control unit 10 is comprised of, for example, a microcomputer, and controls the whole of this navigation unit 1. The HMI unit 100, the map display unit 110, the map matching unit 120, the route searching unit 130, and the route guidance unit 140 are comprised of an application program which operates under the control of this microcomputer. ¶[0025] When the recording medium 11a, such as a DVD (Digital Versatile Disc) or a CD (Compact Disc), in which a map database including map data is stored is inserted thereinto, the disk drive unit 11 plays back a content recorded in the recording medium. The map data are defined by nodes, road links, etc., and include link information, such as intersection construction links, destination area data, car pool lane data, and road number data. The map data played back by this disk drive unit 11 are sent to the map data storage unit 12. ¶[0026] Car pool lane data include lane information (the position of a car pool lane in all lanes), information about the types of vehicles which can use the car pool lane (e.g., a general vehicle, a bus, a truck, an emergency vehicle, a hybrid vehicle, a motorcycle, and so on), information about the number of passengers which is required of the user to use the car pool lane, information about dates or days of the week on which vehicles can use the car pool lane, and a time zone in which vehicles can use the car pool lane, information about the toll fee of using the car pool lane, etc; [FIG. 5] a presenting lane and vehicle type-specific traffic information on a map of a user interface of an electronic device can be observed.), the map including a roadway having a plurality of adjacent lanes to carry vehicle traffic in a first direction (MACHINO: ¶[0009] on a basis of the car pool lane data included in the map data acquired by the map data acquiring means, the control unit automatically causes the display unit to display a detailed drawing showing lane information and the car pool lane in distinction from other lanes while enlarging the lane information and the car pool lane. ¶[0051] With the lane information 220, the position of the car pool lane within a plurality of lanes disposed on the road is displayed by the graphic of the HOV icon (a rhombus). In this case, a general purpose lane is expressed by an arrow. As a result, the user can know the total number of lanes and the position of the car pool lane (e.g., the how-manieth lane from the left side the car pool lane is). ¶[0052] The detailed FIG. 230 includes a map 232 showing the enlarged car pool lane in distinction from other lanes, as well as a name 231 of the next road link. The HOV icon 210 is added to the car pool lane. As a result, the user can recognize clearly that the car pool lane exists in the traveling direction; [FIG. 5] the map including a roadway having a plurality of adjacent lanes to carry vehicle traffic in a first direction can be observed.), the lane and vehicle type-specific traffic information determined based on lane type identification data (MACHINO: ¶[0026] Car pool lane data include lane information (the position of a car pool lane in all lanes), information about the types of vehicles which can use the car pool lane (e.g., a general vehicle, a bus, a truck, an emergency vehicle, a hybrid vehicle, a motorcycle, and so on), information about the number of passengers which is required of the user to use the car pool lane, information about dates or days of the week on which vehicles can use the car pool lane, and a time zone in which vehicles can use the car pool lane, information about the toll fee of using the car pool lane, etc.). MACHINO is silent as to, vehicle type identification data provided by vehicles traveling on the lanes of the roadway in the first direction.
However, in the same field of endeavor, SAWADA teaches, “The travel environment information acquisition device 5 detects an object in a wider range than the detection range of the stereo camera 3, and acquires various information such as road information, the presence / absence of an intersection, and traffic jam information. Specifically, the traveling environment information acquisition device 5 receives light and radio wave beacons from road incidental facilities and acquires various information such as traffic congestion information, weather information, and traffic regulation information for a specific area. Communicate with other vehicles around the vehicle (vehicle-to-vehicle communication), and exchange vehicle (SAWADA: ¶[0016]), for the benefit of optimizing vehicle navigation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify presenting navigation information disclosed by MACHINO to vehicle type data taught by SAWADA. One of ordinary skill in the art would have been motivated to make this modification in order to optimize vehicle navigation.

Regarding CLAIM 19, MACHINO in view of SAWADA remain as applied above to claim 18, and further, MACHINO also teaches, a first graphic including at least one of a first symbol, a first color or a first line thickness indicative of a first lane type represented by a first portion of the lane and vehicle type-specific traffic information; and a second graphic including at least one of a second symbol, a second color or a second line thickness indicative of a second lane type represented by a second portion of the lane and vehicle type-specific traffic information, the second lane type different from the first lane type (MACHINO: ¶[0053] As the HOV information 240, the name 241 of the car pool lane, the types 242 of vehicles which can use the car pool lane (e.g., a general vehicle, a bus, a truck, an emergency vehicle, a hybrid vehicle, a motorcycle, and so on), the number 243 of passengers which is required of the user to use the car pool lane, dates or days 244 of the week on which vehicles can use the car pool lane, and a time zone 244 in which vehicles can use the car pool lane, and the toll fee 245 of using the car pool lane are displayed. As a result, the user can know the details of the car pool lane. ¶[0057] The navigation apparatus can be further constructed in such a way as to change at least one of the color, the line type, or the shape of the graphic displayed according to, for example, an instruction from the remote control 3. In this case, the control unit 10 corresponds to a changing means of the present invention, and carries out a process of changing at least one of the color, the line type, or the shape of the graphic displayed according to an instruction from the remote control 3. [0058] In the above-mentioned example, the control unit 10 is constructed in such a way as to acquire map data including car pool lane data from the disk drive device 11 to which the storage medium 11a is mounted or the external memory 5. As an alternative, map data including car pool lane data can be distributed from an external road traffic data communications system, and the control unit can be constructed in such a way as to acquire the map data including the car pool lane data from the road information receiver 16 which has received the signal distributed from the road traffic data communications system.; [FIG. 5]  a first graphic including at least one of a first symbol, a first color or a first line thickness indicative of a first lane type represented by a first portion of the lane and vehicle type-specific traffic information; and a second graphic including at least one of a second symbol, a second color or a second line thickness indicative of a second lane type represented by a second portion of the lane and vehicle type-specific traffic information, the second lane type different from the first lane type can be observed.).

Regarding CLAIM 20, MACHINO in view of SAWADA remain as applied above to claim 18, and further, MACHINO also teaches, a first graphic including at least one of a first symbol, a (MACHINO: ¶[0053] As the HOV information 240, the name 241 of the car pool lane, the types 242 of vehicles which can use the car pool lane (e.g., a general vehicle, a bus, a truck, an emergency vehicle, a hybrid vehicle, a motorcycle, and so on), the number 243 of passengers which is required of the user to use the car pool lane, dates or days 244 of the week on which vehicles can use the car pool lane, and a time zone 244 in which vehicles can use the car pool lane, and the toll fee 245 of using the car pool lane are displayed. As a result, the user can know the details of the car pool lane. ¶[0057] The navigation apparatus can be further constructed in such a way as to change at least one of the color, the line type, or the shape of the graphic displayed according to, for example, an instruction from the remote control 3. In this case, the control unit 10 corresponds to a changing means of the present invention, and carries out a process of changing at least one of the color, the line type, or the shape of the graphic displayed according to an instruction from the remote control 3; [FIG. 5]  a first graphic including at least one of a first symbol, a first color or a first line thickness indicative of a first lane type represented by a first portion of the lane and vehicle type-specific traffic information; and a second graphic including at least one of a second symbol, a second color or a second line thickness indicative of a second lane type represented by a second portion of the lane and vehicle type-specific traffic information, the second lane type different from the first lane type can be observed.).

Regarding CLAIM 24, MACHINO in view of SAWADA remain as applied above to claim 18, and further, MACHINO also teaches, the electronic device is an onboard navigation system of a vehicle (MACHINO: ¶[0023] Next, the details of the navigation unit 1 will be explained. The navigation unit 1 is comprised of a control unit 10, the disk drive unit 11, a map data storage unit 12, a GPS (Global Positioning System) receiver 13, a speed sensor 14, a gyro sensor 15, a road information receiver 16, a human-machine interface (abbreviated as an "HMI" from here on) unit 100, a map display unit 110, a map matching unit 120, a route searching unit 130, and a route guidance unit 140. ¶[0024] The control unit 10 is comprised of, for example, a microcomputer, and controls the whole of this navigation unit 1. The HMI unit 100, the map display unit 110, the map matching unit 120, the route searching unit 130, and the route guidance unit 140 are comprised of an application program which operates under the control of this microcomputer. ¶[0025] When the recording medium 11a, such as a DVD (Digital Versatile Disc) or a CD (Compact Disc), in which a map database including map data is stored is inserted thereinto, the disk drive unit 11 plays back a content recorded in the recording medium. The map data are defined by nodes, road links, etc., and include link information, such as intersection construction links, destination area data, car pool lane data, and road number data. The map data played back by this disk drive unit 11 are sent to the map data storage unit 12. ¶[0026] Car pool lane data include lane information (the position of a car pool lane in all lanes), information about the types of vehicles which can use the car pool lane (e.g., a general vehicle, a bus, a truck, an emergency vehicle, a hybrid vehicle, a motorcycle, and so on), information about the number of passengers which is required of the user to use the car pool lane, information about dates or days of the week on which vehicles can use the car pool lane, and a time zone in which vehicles can use the car pool lane, information about the toll fee of using the car pool lane, etc; [FIG. 5] the electronic device is an onboard navigation system of a vehicle can be observed; ¶[0028] The GPS receiver 13 detects the current position of the vehicle on the basis of GPS signals from GPS satellites which are received via an antenna. Current position data showing the current position of the vehicle detected by this GPS receiver 13 are sent to the control unit 10. The speed sensor 14 detects the traveling speed of the vehicle on the basis of an external signal sent thereto from the vehicle in which this navigation apparatus is mounted. Speed data showing the traveling speed of the vehicle detected by this speed sensor 14 are sent to the control unit 10.).

Regarding CLAIM 25, MACHINO in view of SAWADA remain as applied above to claim 18, and further, MACHINO also teaches, the instructions, when executed, are further to cause the processor to present a route on the map of the user interface (MACHINO: ¶[0017] FIG. 1 is a block diagram showing the structure of a navigation apparatus in accordance with Embodiment 1 of the present invention. This navigation apparatus is comprised of a navigation unit 1, a monitor 2 for map display, a remote controller (abbreviated as a "remote control" from here on) 3, an audio speaker 4, and an external memory 5. ¶[0018] The navigation unit 1 forms the heart of the navigation apparatus, and carries out processes, such as a map display, a route search, a route display, and a route guidance. Especially, an output of information about a car pool lane (a display and an output by voice), which is a feature of the present invention, is also performed though control by this navigation unit 1. The details of this navigation unit 1 will be mentioned below.), the route generated based on at least one of a vehicle type (MACHINO: ¶[0053] As the HOV information 240, the name 241 of the car pool lane, the types 242 of vehicles which can use the car pool lane (e.g., a general vehicle, a bus, a truck, an emergency vehicle, a hybrid vehicle, a motorcycle, and so on), the number 243 of passengers which is required of the user to use the car pool lane, dates or days 244 of the week on which vehicles can use the car pool lane, and a time zone 244 in which vehicles can use the car pool lane, and the toll fee 245 of using the car pool lane are displayed. As a result, the user can know the details of the car pool lane., ¶[0043] When, in above-mentioned step ST16, judging that a car pool lane (HOV) is included in the route, the navigation apparatus then shows a telop for making the user select whether or not the user can use the car pool lane (HOV) (step ST17).]) of a vehicle or a lane type (MACHINO: ¶[0034] Under the control of the control unit 10, the route searching unit 130 searches for a recommended route from the current position of the vehicle to the destination which the user has set up by using the remote control 3 according to search conditions which the user has set up by using the remote control 3. This route searching unit 130 can perform both a search for a route which enables use of car pool lanes and a search for a route which disables use of car pool lanes. ¶[0035] Irrespective of whether the vehicle travels along the recommended route acquired through the route search performed by the route searching unit 130, the route guidance unit 140 generates a route guidance figure and a voice guidance message including the information about a car pool lane as the vehicle travels. The route guidance figure is displayed on the monitor 2, and the voice guidance message is outputted from the audio speaker 4.) for travel of the vehicle, and further based on the lane and vehicle type-specific traffic information (MACHINO: ¶[0034] Under the control of the control unit 10, the route searching unit 130 searches for a recommended route from the current position of the vehicle to the destination which the user has set up by using the remote control 3 according to search conditions which the user has set up by using the remote control 3. This route searching unit 130 can perform both a search for a route which enables use of car pool lanes and a search for a route which disables use of car pool lanes. ¶[0035] Irrespective of whether the vehicle travels along the recommended route acquired through the route search performed by the route searching unit 130, the route guidance unit 140 generates a route guidance figure and a voice guidance message including the information about a car pool lane as the vehicle travels. The route guidance figure is displayed on the monitor 2, and the voice guidance message is outputted from the audio speaker 4; ¶[0043] When, in above-mentioned step ST16, judging that a car pool lane (HOV) is included in the route, the navigation apparatus then shows a telop for making the user select whether or not the user can use the car pool lane (HOV) (step ST17); ¶[0053] As the HOV information 240, the name 241 of the car pool lane, the types 242 of vehicles which can use the car pool lane (e.g., a general vehicle, a bus, a truck, an emergency vehicle, a hybrid vehicle, a motorcycle, and so on), the number 243 of passengers which is required of the user to use the car pool lane, dates or days 244 of the week on which vehicles can use the car pool lane, and a time zone 244 in which vehicles can use the car pool lane, and the toll fee 245 of using the car pool lane are displayed. As a result, the user can know the details of the car pool lane.).

Claims 4-6, 13-15, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over MACHINO (US 20110264368 A1) in view of SAWADA (JP 2010033441 A) as applied to claim 1 above, and further in view of WANG (CN 203535663 U).

Regarding CLAIMS 4, 13, and 21, MACHINO in view of SAWADA are silent as to, the lane type identification data provided by the vehicles traveling on the lanes of the roadway is determined based on the vehicles detecting lane type indicators located on the lanes of the roadway.
	However, in the same field of endeavor, WANG teaches, “The utility model lane recognition device based on RFID technology, comprising an RFID barcode chip, the RFID chip is set on the roadway, the RFID chip is provided with a protective device, identifying unit, an identification unit provided on the vehicle, wherein the identifying unit comprises a coupling connection of the reader-writer controller and an external interface. This utility model-based lane recognition device RFID code chip of RFID technology embedded in the roadway, RFID chip can store lane attribute information, such as lane type, location and traffic direction. reader of the passing vehicle chassis is capable of quickly locating and normalize the driving behaviour of the user can read the lane information, lane information acquisition is not influenced by environment, accurate information, RFID chip information reading efficiency, and does not exceed 100 milliseconds; With RFID gradually mature, RFID code chip cost is gradually reduced, the scale becomes possible” (WANG: [ABS]); “This utility model-based lane recognition device RFID code chip of RFID technology embedded in the roadway, RFID chip can store lane attribute (WANG: ¶[0006]), for the benefit of optimizing vehicle navigation.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify presenting navigation information disclosed by MACHINO in view of SAWADA to include lane identification embedded in roadways taught by WANG. One of ordinary skill in the art would have been motivated to make this modification in order to optimize vehicle navigation.

Regarding CLAIMS 5, 14, AND 22, MACHINO in view of SAWADA, in further view of WANG remain as applied above to claims 4, 13, and 21, and further WANG also teaches, respective ones of the lane type indicators are associated with corresponding respective ones of the lanes of the roadway (WANG: [ABS] The utility model lane recognition device based on RFID technology, comprising an RFID barcode chip, the RFID chip is set on the roadway, the RFID chip is provided with a protective device, identifying unit, an identification unit provided on the vehicle, wherein the identifying unit comprises a coupling connection of the reader-writer controller and an external interface. This utility model-based lane recognition device RFID code chip of RFID technology embedded in the roadway, RFID chip can store lane attribute information, such as lane type, location and traffic direction. reader of the passing vehicle chassis is capable of quickly locating and normalize the driving behaviour of the user can read the lane information, lane information acquisition is not influenced by environment, accurate information, RFID chip information reading efficiency, and does not exceed 100 milliseconds; With RFID gradually mature, RFID code chip cost is gradually reduced, the scale becomes possible; ¶[0006] This utility model-based lane recognition device RFID code chip of RFID technology embedded in the roadway, RFID chip can store lane attribute information, such as lane type, location and traffic direction. reader of the passing vehicle chassis is capable of quickly locating and normalize the driving behaviour of the user can read the lane information, lane information acquisition is not influenced by environment, accurate information, RFID chip information reading efficiency, and does not exceed 100 milliseconds; With RFID gradually mature, RFID code chip cost is gradually reduced, the large scale becomes possible.).

Regarding CLAIMS 6, 15, AND 23, MACHINO in view of SAWADA, in further view of WANG remain as applied above to claims 4, 13, and 21, and further WANG also teaches, the lane type indicators comprise at least one of rumble strips detectable via a sound detector, radio frequency identification (RFID) tags detectable via a RFID reader, or Bluetooth Low Energy (BLE) tags detectable via a BLE reader (WANG: [[ABS] The utility model lane recognition device based on RFID technology, comprising an RFID barcode chip, the RFID chip is set on the roadway, the RFID chip is provided with a protective device, identifying unit, an identification unit provided on the vehicle, wherein the identifying unit comprises a coupling connection of the reader-writer controller and an external interface. This utility model-based lane recognition device RFID code chip of RFID technology embedded in the roadway, RFID chip can store lane attribute information, such as lane type, location and traffic direction. reader of the passing vehicle chassis is capable of quickly locating and normalize the driving behaviour of the user can read the lane information, lane information acquisition is not influenced by environment, accurate information, RFID chip information reading efficiency, and does not exceed 100 milliseconds; With RFID gradually mature, RFID code chip cost is gradually reduced, the scale becomes possible; ¶[0006] This utility model-based lane recognition device RFID code chip of RFID technology embedded in the roadway, RFID chip can store lane attribute information, such as lane type, location and traffic direction. reader of the passing vehicle chassis is capable of quickly locating and normalize the driving behaviour of the user can read the lane information, lane information acquisition is not influenced by environment, accurate information, RFID chip information reading efficiency, and does not exceed 100 milliseconds; With RFID gradually mature, RFID code chip cost is gradually reduced, the large scale becomes possible.]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WEILAND (US 20050004753 A1)
RENTEL (US 20040054469 A1)
KIM (KR 20090035096 A)
ZHENG (CN 101750069 A)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288.  The examiner can normally be reached on Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S./Examiner, Art Unit 3663          
                                                                                                                                                                                              /ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663